Citation Nr: 0807871	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.





ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from June 2001 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran failed to report for a hearing scheduled before a 
Veterans Law Judge of the Board of Veterans' Appeals in 
November 2007.

The Board acknowledges that the veteran was contacted by the 
RO via telephone in December 2005 to discuss his pending 
appeal regarding his claim of entitlement to service 
connection for a bilateral knee condition.  The contact 
report indicates that the veteran submitted that other than 
the below the knee amputation he did not have a right knee 
condition.  As to the left knee, the veteran indicated that 
he was not aware that his left knee pain was considered in 
the 10 percent awarded for his left femur disability.  
Although the veteran indicated that he would send written 
notice of withdrawal of his appeal, a written withdrawal of 
the claim was never received.  Accordingly, the matter is 
still on appeal and appropriately before the Board.

The issue of entitlement to service connection fro a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's service-connected left femur disability 
resulted in the veteran's current left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The veteran seeks entitlement to service connection for a 
left knee disorder.  During the veteran's period of service 
he sustained gunshot wounds to his lower extremities.  
Treatment of the gunshot wounds required a below the knee 
amputation in his right leg and an open reduction internal 
fixation with a rod placement in the left leg.  Accordingly, 
service connection is currently in effect for a right leg 
below the knee amputation with status post right femoral 
artery gortex graft and status post bilateral lower extremity 
ascioatomies, and status post left femur open reduction 
internal fixation due to gunshot wound.  The veteran claims 
that his current left knee disorder resulted from his left 
femur disability.  Upon review of the record, the evidence is 
in relative equipoise that the veteran's current left knee 
disorder is attributable to his service-connected left femur 
disability; therefore, service connection is warranted for 
the veteran's left knee disability.

The medical evidence of record includes three VA examination 
reports dated in September 2003, January 2005, and January 
2006.  Physical examination in September 2003 demonstrated 
pain and decreased range of motion of 10 to 100 degrees.  In 
January 2005, the veteran presented with complaints of 
ambulation that resulted in pain in his left knee, with 
occasional giving away and lack of extension.  Physical 
examination revealed a slightly antalgic gait secondary to 
the right below the knee amputation.  Active range of motion 
was from 0 to 110 degrees.  The examiner noted that during 
flare-ups the veteran lost an additional 10 degrees of 
extension.  There was evidence of a small effusion.  The 
veteran was diagnosed as having status post retrograde 
intramedullary nailing of a left femur fracture secondary to 
a gunshot wound with knee pain and swelling and lacking of 
10 degrees of full extension when this occurs, also with 
giving away when ambulating.  The veteran also noted that the 
veteran's limitations of motion of flexion to 110 degrees and 
extension to 10 degrees were possibly secondary to failure of 
the locking screws and migration of the intramedullary nail 
into the knee joint.  X-rays demonstrated a femoral shaft 
fracture due to gunshot wound with multiple shrapnel 
fragments and infrapatellar loose body.  

In January 2006, the veteran was afforded an additional VA 
examination.  The veteran presented with complaints of 
progressive left knee pain, since his discharge, from 
service.  The veteran also submitted that he experiences is 
instability and occasional locking in the left knee.  Range 
of motion was from 0 to 100 degrees.  There was mild pain 
upon extension.  There was subpatellar crepitation and 
lateral joint line tenderness.  Although there was no 
evidence of effusion and Lachman's and McMurray's testing was 
negative, there was a one centimeter shift on varus and 
valgus stress.  The veteran was diagnosed as having a 
fracture of the left femur with intramedullary nail and 
chondromalacia and loose body of the left knee with chronic 
pain.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current left knee disability is due to his service-connected 
left femur disability. The Board acknowledges that service 
connection is in effect for a left femur disability, which 
under Diagnostic Code 5255, for impairment of the femur, 
considers the veteran's left knee pain.  The aforementioned 
medical evidence of record, however, demonstrates that the 
veteran has a separate and distinct disability of the left 
knee characterized by chondromalacia and instability 
attributable to his service-connected left femur disability.  
Thus, service connection for a left knee disability is 
warranted.


ORDER

Entitlement to service connection for a left knee disability 
is granted.


REMAND

The veteran has submitted a claim for a right knee disorder.  
As noted, service connection is currently in effect for a 
right leg below the knee amputation with status post right 
femoral artery gortex graft and status post bilateral lower 
extremity ascioatomies, and status post left femur open 
reduction internal fixation, as due to in-service gunshot 
wounds.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim of entitlement to 
service connection for a right knee disorder.  The medical 
evidence of record, however, indicates that there may be 
symptomatology in the right knee attributable to the 
veteran's service-connected right leg below the knee 
amputation.  In this respect, post-amputation service medical 
records, from April 2003, noted limitation of flexion to 85 
degrees.  The Board finds that a remand is necessary in order 
to secure an orthopedic opinion as to the presence of any 
right knee disorder, and, if so, the relationship, if any, 
between any current right knee disorder, and his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an orthopedic examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should review the 
claims folder, including the records during 
and after service, and provide opinions 
concerning the nature and etiology of any 
right knee disorder.  The examiner should 
be asked to render an opinion as to whether 
it is at least as likely as not that the 
veteran currently exhibits a right knee 
disorder that is caused or worsened by his 
service-connected disabilities, 
specifically his below-the-knee right leg 
amputation.  The report of examination 
should include a complete rationale for all 
opinions rendered.

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


